Citation Nr: 0509537	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for acne keloidalis 
nuchae, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from July 1982 to 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002, St. 
Petersburg, Florida, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
acne keloidalis nuchae.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Acne keloidalis nuchae is manifested by a surgical scar 6 
cm. long and 1cm. in width, which is nontender, and scattered 
pustules which is not severely disfiguring or reflective of 
two or three characteristics of disfigurement.  

3.  Acne keloidalis nuchae is not productive of constant 
itching, extensive lesions, or marked disfigurement; nor does 
it cover 20 to 40 percent of the exposed area affected and 
systemic therapy of six weeks or more is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne 
keloidalis nuchae have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.118, 
Diagnostic Codes 7800, 7806 (as in effect prior to and from 
August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent a letter to 
the veteran in September 2002, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran that they 
had received his medical evidence and in October 2002, the 
veteran advised that the medical evidence sent with his claim 
is all of the medical evidence that his medical providers 
have.  Therefore, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That did occur here, and additionally, the 
veteran was provided an opportunity to testify at a hearing 
which he declined.  

With respect to VA's duty to assist the veteran, the RO has 
all evidence identified by the veteran.  He has not 
identified any additional evidence pertinent to his claim not 
already of record.  There are no known additional records to 
obtain.  There is nothing further that can be done in this 
respect.  The veteran also was examined in connection with 
this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for Acne keloidalis nuchae

Service connection was established for acne keloidalis nuchae 
by rating decision of June 1998.  A 10 percent rating was 
provided for the disability effective from December 1997.  
This evaluation has remained in effect to the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's skin disability.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change. See VAOPGCPREC 3-00.  
The veteran was made aware of these revisions in a 
November 2003 statement of the case.  

Under the prior law, Diagnostic Code 7800, provided a 
noncompensable disability rating for slight disfigurement 
from a scar of the head, face, or neck.  A 10 percent 
disability rating was assigned for moderate disfigurement.  A 
20 percent disability rating was assigned for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  Finally, a 50 
percent disability rating was assigned for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  

Under the new criteria for Diagnostic Code 7800, the criteria 
for rating scars of the head, face, or neck, a 10 percent 
disability rating is assigned for a scar with one 
characteristic of disfigurement.  Note (1): The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar that is 5 or more inches (13 or 
more cm.) in length; a scar that is at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar is 
elevated or depressed on palpation; scar is adherent to 
underlying tissue; skin that is hypo- or hyper-pigmented in 
an area exceeding six square inches (36 sq. cm.); skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); skin is indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

Also under Diagnostic Code 7800, a 30 percent disability 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent 
disability rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Finally, an 
80 percent disability rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

Under Diagnostic Code 7806, the prior rating criteria for 
eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
is to be rated as 10 percent disabling.  Eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, is to be rated as 30 percent disabling.  
Finally, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant, is to be rated as 50 percent 
disabling.  

Under the current Diagnostic Code 7806, for eczema, with less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and when no more than topical therapy 
is required during a 12-month period, a non-compensable 
rating is assigned.  With at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period, a 10 percent 
rating is assigned.  With 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during a 12-month period, a 30 percent rating 
is assigned.  

A thorough review of the medical evidence of record to 
include private medical reports submitted by the veteran and 
the September 2002 VA examination report, shows that the 
veteran's acne keloidalis nuchae is appropriately rated at 
10 percent.  

The objective medical evidence shows that the veteran 
underwent surgery in April 2000 for removal of a keloid in 
the posterior aspect of his scalp.  In June 2000, he 
underwent postoperative radiation therapy to prevent 
recurrence at the site.  At the time of the radiation 
therapy, it was noted that he did have some small nodules in 
the area which were barely visible at that time.  

The veteran underwent a VA examination in September 2002.  He 
was treated with topical creams for his complained itching 
and used medicated shampoo which helped with itching.  He 
related that he had itching a lot and that the area would 
even bleed if prolonged pressure was applied.  He related 
that he had been doing pretty well until lately.  He 
complained of increased discomfort in the area and he was 
developing pustules in the area.  Physical examination of the 
scalp at the occipital area revealed a surgical scar that was 
approximately 6 cm. long and 1 cm. wide, not tender, but with 
pustules which were scattered, and were located above the 
occipital area.  He noted some discomfort of the area.  The 
diagnosis was acne keloidalis nuchae.  

Considering the  medical evidence of record, the veteran's 
symptomatology shows that his acne keloidalis nuchae is 
appropriately rated as no more than 10 percent disabling 
under either the old or new criteria.  Under the prior law, 
there is clearly no more than moderate disfigurement shown.  
Under the new criteria, the veteran meets only one of the 
eight criteria of disfigurement, which was the width of scar 
of 1 cm. wide.  A criteria in excess of 10 percent, requires 
two or three characteristics of disfigurement.  

Under the prior criteria for eczema, the veteran again meets 
the criteria of no more than 10 percent.  He complained of a 
lot of itching, but the medical evidence does not show 
evidence of marked disfigurement, constant itching and 
exudation, or extensive lesions, as to warrant a 30 percent 
rating.  Under the new criteria, there is no medical evidence 
that shows that 20 to 40 percent of the exposed area affected 
is involved or intermittent systemic therapy such as 
corticosteroids are required for a total duration of six 
weeks during a 12 month period.  This is necessary to warrant 
more than a 10 percent rating.  

Based on the foregoing, a rating in excess of the presently 
assigned 10 percent is not warranted.  


ORDER

An increased rating for acne keloidalis nuchae, is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


